        Case 4:13-cr-00112-BMM Document 66 Filed 03/02/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-13-112-GF-BMM
                Plaintiff,
      vs.

TYRONE DEAN WELCH,                                       ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 10, 2021. (Doc. 64.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on February 9, 2021. (Doc.

59.) The United States accused Welch of violating his conditions of supervised
         Case 4:13-cr-00112-BMM Document 66 Filed 03/02/21 Page 2 of 4



release 1) by failing to report for substance abuse testing; 2) by failing to report for

substance abuse treatment; and 3) by failing to report to his probation officer as

directed. (Doc. 57.)

       At the revocation hearing, Welch admitted that he had violated the

conditions of his supervised 1) by failing to report for substance abuse testing; 2) by

failing to report for substance abuse treatment; and 3) by failing to report to his

probation officer as directed. (Doc. 59.) Judge Johnston found that the violations

Welch admitted proved to be serious and warranted revocation, and recommended

that Welch receive a custodial sentence of 7 months, with 21 months of supervised

release to follow. (Doc 64.) Welch was advised of his right to appeal and his right

to allocute before the undersigned. (Doc. 59.) The violations prove serious and

warrant revocation of Jackson’s supervised release. The Court finds no clear error

in Judge Johnston’s Findings and Recommendations.

       Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 64 ) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Tyrone Dean Welch be sentenced to the custody of the

United States Bureau of Prisons for 7 months, with 21 months supervised release

to follow. Welch should serve his term of custody at the Federal Correctional

Institution in Sheridan, Oregon.
 Case 4:13-cr-00112-BMM Document 66 Filed 03/02/21 Page 3 of 4



DATED this 2nd day of March, 2021.
Case 4:13-cr-00112-BMM Document 66 Filed 03/02/21 Page 4 of 4
